Citation Nr: 0628040	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  02-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to March 
1974, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for peripheral 
neuropathy, including as secondary to service-connected 
diabetes mellitus.

A hearing was held in November 2003, in New Orleans, 
Louisiana, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  In June 2004, the 
Board remanded the matter for additional development of the 
evidence.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board notes that service connection for peripheral 
neuropathy was previously denied by the RO in unappealed 
December 1996 and May 1998 rating decisions.  Those decisions 
are final and not subject to revision on the same factual 
basis.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  If new and 
material evidence is received, however, the claim may be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 3.156(a) 
(2005).

In this case, in the March 2002 rating decision on appeal, 
the RO did not address the issue of whether new and material 
evidence had been received to reopen the claim of service 
connection for peripheral neuropathy, but addressed the issue 
only on the merits.  Nonetheless, the Board is obligated by 
38 U.S.C.A. §§ 5108 and 7104(b) to address whether new and 
material evidence has been submitted prior to addressing the 
merits of this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); see also Ashford v. Brown, 10 Vet. App. 120 
(1997) (holding that a new etiological theory does not 
constitute a new claim).  

After reviewing the record, the Board finds that the 
additional evidence received since the last final rating 
decision denying service connection for peripheral neuropathy 
is new and material within the meaning of 38 C.F.R. § 3.156 
and warrants reopening of the veteran's claim.  As set forth 
in more detail below, this evidence includes June 2004 and 
March 2005 medical opinions linking the veteran's current 
peripheral neuropathy to his service-connected diabetes 
mellitus.  Thus, the Board finds that new and material 
evidence has been received and will proceed with 
consideration of the veteran's reopened claim of service 
connection for peripheral neuropathy.  Given the favorable 
outcome below, it is clear that the veteran has not been 
prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


FINDINGS OF FACT

1.  Peripheral neuropathy was not shown during service or for 
many years thereafter and the record contains no indication 
that the veteran's current peripheral neuropathy is related 
to his active service or any incident therein, including 
presumed exposure to Agent Orange.

2.  The most probative evidence indicates that the veteran's 
current peripheral neuropathy is causally related to his 
service-connected diabetes mellitus.  


CONCLUSION OF LAW

Peripheral neuropathy is secondary to the veteran's service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303(d); 3.310(a) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In light of the favorable decision below, 
the Board finds that any defect in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005), rev'd on other grounds, 44 F.3d 1328 (Fed. Cir. 
2006); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Background

The veteran's service medical records are negative for 
complaints or findings of peripheral neuropathy.  At his 
February 1974 military separation medical examination, the 
veteran's upper and lower extremities were normal and no 
neurological abnormalities were identified.  

In October 1994, the veteran submitted an application for VA 
compensation benefits seeking service connection for several 
disabilities.  His application is silent for any mention of 
peripheral neuropathy or diabetes mellitus.  

Medical records obtained in support of that claim include VA 
clinical records showing that in December 1994, the veteran 
sought treatment for pain in his legs for the past 15 years.  
He denied a history of diabetes mellitus.  The diagnosis was 
rule out peripheral vascular disease.  The veteran underwent 
VA medical examination in April 1995, at which he reported 
cramping in his legs while walking on level ground.  The 
diagnosis was arteriosclerosis obliterans with intermittent 
claudication.  
In August 1996, the veteran submitted a claim of service 
connection for peripheral neuropathy, secondary to exposure 
to Agent Orange.  In support of his claim, the veteran 
submitted VA clinical records dated from February 1996 to 
August 1997.  In pertinent part, these records show that the 
veteran was seen in connection with his complaints of chronic 
leg pain.  It was noted that work-ups for diabetes and 
vascular disease had been negative.  The veteran underwent 
EMG testing which was consistent with mild sensory motor 
peripheral neuropathy.  The veteran reported that he had been 
exposed to Agent Orange in service, but the examiner noted 
that the etiology of the veteran's peripheral neuropathy 
remained unclear.  

In December 1996 and May 1998 rating decisions, the RO denied 
service connection for peripheral neuropathy.  The veteran 
did not perfect an appeal with the RO's decision.

In August 2001, the veteran again requested service 
connection for peripheral neuropathy.  In support of his 
claim, the RO obtained VA clinical records, dated from 
February 2000 to August 2001.  In pertinent part, these 
records show continued treatment for peripheral neuropathy.  
In addition, these records show that the veteran was 
diagnosed as having diabetes mellitus in July 2000.

In a February 2002 statement, the veteran claimed entitlement 
to service connection for diabetes mellitus and further 
indicated that he believed that his peripheral neuropathy was 
secondary to diabetes mellitus.  

The veteran underwent VA medical examination in February 2002 
at which the examiner indicated that some of the veteran's 
symptoms, such as nonhealing ulcers on his shins, made one 
think of diabetes.  A subsequent glucose tolerance test 
confirmed the suspicion of diabetes mellitus.  

In a March 2002 rating decision, the RO granted service 
connection for diabetes mellitus, based on presumed exposure 
to Agent Orange.  Service connection for peripheral 
neuropathy was denied.

The veteran appealed the RO's decision, arguing that his 
peripheral neuropathy was secondary to his service-connected 
diabetes mellitus.  He reiterated his arguments at a November 
2003 Board hearing.  

Thereafter, the RO obtained records from the Social Security 
Administration (SSA).  In pertinent part, these records show 
that in a July 2004 decision, an Administrative Law Judge 
determined that the veteran was disabled as a result of 
diabetic peripheral neuropathy.  Medical records used in 
support of the decision include a June 2004 medical opinion 
from a professor of neurology at Tulane University to the 
effect that the veteran showed signs of peripheral 
neuropathy, most likely secondary to diabetes mellitus.

The veteran underwent VA medical examination in March 2006 at 
which he reported pain in his lower extremities since 
Vietnam, worsening in 1985 or 1986.  he indicated that he now 
had constant tingling, numbness, and burning pain in the 
upper and lower extremities.  After examining the veteran and 
reviewing the claims folder, the VA examiner diagnosed 
peripheral neuropathy.  He indicated that based on a review 
of all the evidence of record, he could neither rule in or 
rule out the veteran's claim.  Therefore, he opined that it 
was at least as likely as not that the veteran's peripheral 
neuropathy was secondary to his service-connected diabetes 
mellitus.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
In addition, service connection for certain diseases, 
including organic diseases of the nervous system, may be also 
be established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. 

In addition to the criteria set forth above, the law provides 
that a veteran who served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, 
absent affirmative evidence to the contrary.  38 C.F.R. § 
3.307(a)(6)(iii) (2005).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e) (2005).  These diseases include acute 
and subacute peripheral neuropathy.  The term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of date on 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  
Although the Secretary of VA has found a positive association 
between herbicide exposure and acute and subacute peripheral 
neuropathy, he has determined that a positive association 
does not exist between other nonspecified diseases, including 
chronic nervous system disorders (such as chronic peripheral 
neuropathy), and herbicide exposure.  64 Fed. Reg. 59,232-39 
(Nov. 2, 1999); see also Notice, 67 Fed. Reg. 42,600, 42,605 
(2002).

In addition, the Board notes that the veteran may establish 
service connection based on exposure to Agent Orange with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Brock v. Brown, 10 Vet. App. 155 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.

Analysis

As set forth above, the veteran's service medical records are 
silent regarding any complaint or finding of peripheral 
neuropathy.  Indeed, at the time of his separation from 
active service, neurological examination was normal.

Likewise, the post-service medical evidence of record is 
negative for any notation of peripheral neuropathy for many 
years after service separation.  In fact, it does not appear 
that peripheral neuropathy was diagnosed for more than two 
decades after the veteran's separation from active service.  

The Board has considered the veteran's recent contentions to 
the effect that he has experienced symptoms such as leg pain 
since 1975.  Again, however, there is no indication of 
peripheral neuropathy in the veteran's medical records until 
the late 1990s, a period of approximately two decades after 
service separation.  The Board finds that the lack of 
contemporaneous records supporting the veteran's recent 
contention of continuous leg symptomatology since service is 
highly probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  In addition, to the 
extent that the veteran is contending that he has had 
peripheral neuropathy since 1975, it is now well-settled that 
as a lay person without medical expertise, he is not 
competent to attribute symptoms to a particular cause or to 
otherwise comment on medical matters such as diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

Finally, the Board notes that the probative evidence of 
record contains no indication that the veteran's current 
peripheral neuropathy is related to his active service or any 
incident therein, including presumed exposure to Agent 
Orange.  Absent evidence of peripheral neuropathy in service 
or for many years thereafter, and absent evidence of a link 
between the veteran's current peripheral neuropathy and his 
active service or any incident therein, the Board finds that 
service connection for peripheral neuropathy on a direct or 
presumptive basis is not warranted.  

The veteran, however, appears to contend that his current 
peripheral neuropathy is causally related to his service-
connected diabetes mellitus.  As noted, under 38 C.F.R. §  
3.310(a), service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  

In this case, the record contains two medical opinions 
supporting an etiological relationship between the veteran's 
current peripheral neuropathy and his service-connected 
diabetes mellitus.  Specifically, in June 2004, a professor 
of neurology at Tulane University concluded that the 
veteran's peripheral neuropathy was most likely secondary to 
diabetes mellitus.  Similarly, in a March 2006 VA medical 
examination report, a VA examination concluded that it was at 
least as likely as not that the veteran's peripheral 
neuropathy was secondary to his service-connected diabetes 
mellitus.  

The Board notes that the June 2004 medical opinion was 
offered by a specialist in the field of neurology.  The March 
2006 VA medical opinion was based on an examination of the 
veteran, as well as a review of the veteran's claims folder.  
Both of these factors contribute to the probative value of 
these opinions.  In addition, the Board notes that these 
opinions are uncontradicted by the evidence of record in that 
there are no other probative medical opinions indicating that 
the veteran's current peripheral neuropathy is related to a 
cause other than his service-connected diabetes mellitus.  

As indicated above, under the benefit-of-the-doubt rule in 38 
U.S.C.A. § 5107(b), for the veteran to prevail, there need 
not be a preponderance of the evidence in his favor, but only 
an approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. at 54.  Given the evidence set forth 
above, such a conclusion cannot be made in this case.  Thus, 
service connection for peripheral neuropathy, secondary to 
service-connected diabetes mellitus, is warranted.


ORDER

Entitlement to service connection for peripheral neuropathy, 
secondary to service-connected diabetes mellitus, is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


